Citation Nr: 1332217	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  07-05 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970, including service in the Republic of Vietnam.  His awards and decorations include the Vietnam Campaign Medal with Combat "V" Device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to a TDIU.

The Board previously remanded the Veteran's TDIU claim on appeal in October 2012 and March 2013.  The Board additionally disposed of other increased ratings claims in those decisions.  

Following the Board's March 2013 remand of the Veteran's TDIU claim on appeal, the Appeals Management Center (AMC) issued a May 2013 supplemental statement of the case that included the TDIU issue on appeal and issues of entitlement to increased disability ratings for diabetes mellitus, erectile dysfunction, and tinnitus.  However, the Board finds that it does not have jurisdiction over these additional increased rating claims as they were not the subject of a prior statement of the case (SOC) in the current appeal.  See 38 C.F.R. § 19.31(a) (2013) (providing that an SSOC can in no case "be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the [SOC]..."); see also 38 C.F.R. § 3.103(b) (2013) (outlining notice requirements associated with VA decisions).  

The Veteran's claim was processed using VA's paperless Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

In the prior March 2013 remand of the Veteran's TDIU claim, the Board instructed that a VA opinion should be obtained with respect to whether the Veteran's service-connected disabilities, in combination, precluded him from securing or maintaining substantially gainful employment, consistent with his education and occupational experience.  

The Veteran was afforded separate examinations for his service connected disabilities, however, no opinion was provided as to the combined effects of his service connected disabilities on his employability.  An adequate VA examination is necessary to determine whether the Veteran's service-connected disabilities have in fact rendered him unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Additionally, in the prior remand of the TDIU claim, the Board instructed that the TDIU issue be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU for any period where he did not meet the percentage requirements for a TDIU in accordance with 38 C.F.R. § 4.16(b).  There is no indication in the record that such referral has taken place.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion with respect to whether the Veteran's service-connected disabilities (adjustment disorder with chronic anxiety; type II diabetes mellitus; residuals of prostate cancer, status post radical prostatectomy; erectile dysfunction; and tinnitus), in the aggregate, at least as likely as not render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him, without regard to any nonservice-connected disorders.  

The VA clinician must provide reasons for all opinions, and thoroughly address all relevant lay and medical evidence of record.

2.  Review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall, 11 Vet. App. 268.

3.  Thereafter, irrespective of the conclusions reached in the VA opinion, refer the TDIU issue to the Director of VA's Compensation and Pension (C&P) Service for adjudication of whether entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted for any time period during the current appellate period in which the Veteran has not meet the percentage requirements for a TDIU.

4.  If the TDIU issue on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case; and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).

